DETAILED ACTION
	This action is in response to Applicant’s Amendment ("Response”) received on March 3, 2021 in response to the Office Action dated December 3, 2021. This action is made Final.
Claims 1-20 are pending in the case. 
Claims 1, 14, and 19 are independent claims.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response, Applicant amended claims 1, 2, 14, and 19, and submitted arguments against the prior art in the Office Action dated December 3, 2021.

	Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 04/21/2021 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 11-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majewski et al., U.S. Patent Application Publication No. US 20100251233 (“Majewski”), in view of Nasle, US Patent Application No. US 2009/0076749 (“Nasle”), in view of Ware et al., U.S. Patent Application Publication No. US 2004/0236443 (“Ware”), and further in view of Feies, U.S. Patent Application Publication No. US 20100192167 (“Feies”).
Claim 1:
	Majewski teaches or suggests a method to manage user interfaces within a network, the method comprising:
	creating an application user interface at an application computer based upon a single application file; creating a device user interface based upon data content included within a single device file (see Fig. 1-4; para. 0009 - by running the same binary software image as the embedded computing device on a PC platform; para. 0010 - running embedded computing system software natively in an embedded computing device 11 and non-natively with the capabilities of customization of, for example a user interface, in a PC operating system 21 environment. Device operating system 11 may have an application program 12 having a connection 15 with application files 13 of a file system 14; para. 0011 - Application program 24 may run with the same code as that in Application 12. Application 
	wherein the single application file and the single device file comprise identical data content (see Fig. 3 and 4; para. 9, 12, and 13 – including the binary image and configuration files containing identical content such that the user interfaces generated are virtually identical in appearance.);
	wherein the application user interface is configured to receive and satisfy user input requests to provide a first user experience; and wherein the device user interface is configured to receive and satisfy user input requests to provide a second user experience, the first user experience identical to the second user experience (see Fig. 1-4; para. 0006 - shows an embedded display application executing in a native embedded device; para. 0007 - shows an embedded display application running on a PC using a software emulator; para. 0009 - running the same binary software image as the embedded computing device on a PC platform. Because it is virtually the same exact software image as that which is on the device, the PC-hosted version effectively has full fidelity with the device version. Its user interface is virtually identical in appearance and has full navigation and a richer subset of functionality; para. 0010 - running embedded computing system software natively in an embedded computing device 11 and non-natively with the capabilities of customization of, for example a user interface, in a PC operating system 21 environment; para. 0013 - The 
Nasle more specifically teaches or suggests creating a device user interface…serving the device user interface to a user client through a device web server (see Fig. 1, 4, 5; para. 0014 - the web application server configured to transmit a user interface to a client terminal; para. 0015 – sending a user interface for interaction with the electrical management system to a client terminal; para. 0044 - automatically generate a schematic user interface; para. 0085 - enable a client 128 to modify and/or adjust the operating parameters of the sensors interfaced with the systems that they respectively monitor; para. 0090 - entities 534 (e.g., web browser, "thin client" applications, etc.). A variety of user views and functions 532 are available to the client 128 such as: alarm reports, Active X controls, equipment views, view editor tool, custom user interface page. of views and functions 532 that the analytics server 116 can deliver to the external communications entities; para. 0092 - store one or more virtual system models 512, each of which represents a particular monitored system. Virtual simulation model database 538 can be configured to store a synchronized, duplicate copy of the virtual system model 512, and real-time data acquisition database 540 can store the real-time and trending data for the system(s) being monitored; para. 0272 - monitored system and the real-time predictions 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Majewski, to include creating a device user interface…serving the device user interface to a user client through a device web server for the purpose of efficiently generating and distributing user interfaces for monitoring and adjusting via an application web server, as taught by Nasle.
	Ware more specifically teaches or suggests receiving a data request from the application user interface; and providing data from an embedded device to the application user interface to satisfy the data request (see Fig. 3; para. 0021 - serving module may exchange streams of data with one or more browser-equipped clients. The serving module may respond to a client request by serving one or more web pages via the communications module. served pages are configured to provide a highly functional graphical interface and enable the client to configure the controller and change the event schedule. The serving module may also service requests using other common internet protocols supported by the communications module; para. 0039 - controlling and configuring an irrigation system using an embedded web server. more irrigation controllers, each with an embedded web server; para. 0043 - The controller 330 also contains an embedded web server that serves one or more web pages (not shown) to the browser-equipped client(s) 320. Each web page may contain one or more fields that may be modified through interaction with the client; 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Majewski, to include at an embedded device… from the embedded device; receiving a data request from the application user interface; and providing data from the embedded device to application user interface to satisfy the data request for the purpose of efficiently generating and distributing web interfaces for monitoring and adjusting via embedded servers at onsite controllers, as taught by Ware.
	Though Majewski teaches that the files include binary software image and configuration files (see para. 0009, 11-13, and 0017), Majewski fails to explicitly disclose that the files are binary files and serving from the application computer.
	Feies teaches or suggests binary files and serving from the application computer (see Fig. 5; para. 0006 and 0045 – including serving a binary file for a user interface from an application server computer(s).).
binary files and serving from the application computer for the purpose of efficiently serving interfaces using binary formatted interface files that allow for smaller files and faster parsing, as taught by Feies.

Claim 2:
	Majewski further teaches an application user interface is served to an application client through an application web server (see Fig. 1 and 2; para. 11 and 12 – including sharing the interface files for serving between systems.);
	the application computer and the embedded device are connected through a connection (see Fig. 1 and 2; para. 11 and 12 – including sharing the interface files from the embedded computer for serving between systems.).
	Majewski fails to explicitly disclose that the application user interface is served from the application computer.
	Feies teaches served from the application computer (see Fig. 5; para. 0006 and 0045 – including serving a binary file for a user interface from an application server computer(s).).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Majewski, to include served from the application computer for the purpose of efficiently serving interfaces using binary formatted interface files that allow for smaller files and faster parsing, as taught by Feies. 


Claim 4:
	Majewski further teaches receiving a data content request through the application user interface (see para. 0011 and 0017 – describing rendering an embedded interface on an application user interface and requesting data.);
	determining if the single application file comprises data content corresponding to the data content request (see para. 0011 and 0017 – describing rendering using an emulator an 
	Though Majewski teaches that the files include binary software image and configuration files (see para. 0009, 11-13, and 0017), Majewski fails to explicitly disclose that the files are binary files.
	Feies teaches binary files (see Fig. 5; para. 0006 and 0045 – including serving a binary file for a user interface from an application server computer(s).).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Majewski, to include binary files for the purpose of efficiently serving interfaces using binary formatted interface files that allow for smaller files and faster parsing, as taught by Feies. 

Claim 5:
Majewski further teaches retrieving the data content from the single application file if the single application file comprises the data content corresponding to the data content request (see para. 0011 and 0017 – describing rendering using an emulator for an embedded interface on an application user interface and requesting data. Further, it is determined that there is appropriate data and the interface is rendered.); retrieving the data content through the serial connection from a device application module of the embedded device if the single application binary file does not comprise the data content corresponding to the data content request (see para. 0011 – describing bringing the file system onto the application computer.); serving the data content through the application user interface (see 
Though Majewski teaches that the files include binary software image and configuration files (see para. 0009, 11-13, and 0017), Majewski fails to explicitly disclose that the files are binary files.
Feies teaches binary files (see Fig. 5; para. 0006 and 0045 – including serving a binary file for a user interface from an application server computer(s).).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Majewski, to include binary files for the purpose of efficiently serving interfaces using binary formatted interface files that allow for smaller files and faster parsing, as taught by Feies.

Claim 8:
	Majewski further teaches wherein the data content comprises at least one of configuration data, real-time data, and archive data (see para. 0012 and 0013 – including configuration file containing metadata describing the screens, navigation and screen content.).

Claim 11:
	Majewski further teaches saving a single file as the single application file at the application computer (see para. 0011 – describing bringing the file system onto the application computer.); saving the single binary file as the single device binary file at the embedded device (see Fig. 1 and 2; para. 11 and 12 – including sharing the interface files from the embedded computer for serving between systems.).
Though Majewski teaches that the files include binary software image and configuration files (see para. 0009, 11-13, and 0017), Majewski fails to explicitly disclose that the files are binary files.).
	Feies teaches that the files are binary files (see Fig. 5; para. 0006 and 0045 – including serving a binary file for a user interface from an application server computer(s).).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Majewski, to include that the files are binary files for the purpose of efficiently serving interfaces using binary formatted interface files that allow for smaller files and faster parsing, as taught by Feies.

Claim 12:
	Majewski further teaches wherein the single file comprises a plurality of content files indexed within the single file, and wherein the single file comprises a web-based programming language (see para. 0012, 0013, and 0021.).
Though Majewski teaches that the files include binary software image and configuration files (see para. 0009, 11-13, and 0017), Majewski fails to explicitly disclose that the files are binary files.).
	Feies teaches that the files are binary files (see Fig. 5; para. 0006 and 0045 – including serving a binary file for a user interface from an application server computer(s).).
binary files for the purpose of efficiently serving interfaces using binary formatted interface files that allow for smaller files and faster parsing, as taught by Feies.

Claim 13:
	Majewski further teaches receiving the single device file from the embedded device to the application computer though a connection; and saving the single device file as the single application file at the application computer (see para. 0011 – describing bringing the file system onto the application computer; see Fig. 1 and 2; para. 11 and 12 – including sharing the interface files from the embedded computer for serving between systems.).
Though Majewski teaches that the files include binary software image and configuration files (see para. 0009, 11-13, and 0017), Majewski fails to explicitly disclose that the files are binary files.).
	Feies teaches that the files are binary files (see Fig. 5; para. 0006 and 0045 – including serving a binary file for a user interface from an application server computer(s).).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Majewski, to include that the files are binary files for the purpose of efficiently serving interfaces using binary formatted interface files that allow for smaller files and faster parsing, as taught by Feies.


Claim 14:
	Majewski teaches a method to manage user interfaces within a network, the method comprising:
	creating a device user interface based upon a single device file stored at the embedded device (see Fig. 1; para. 0012 and 0013 – including creating a user interface at an embedded computer. Further, the files are stored at the embedded device.);
	serving the device user interface to a user client through a device web server (see Fig. 1 and 2; para. 11 and 12 – including sharing and serving the interface files from the embedded computer for transfer between systems.);
	sending the single device file from the embedded device to an application computer through a connection to create an application user interface at the application computer (see Fig. 1 and 2; para. 11 and 12 – including sharing the interface files from the embedded computer for serving between systems.);
	wherein the device user interface and the application user interface are configured to be identical (see Fig. 3 and 4; para. 9, 12, and 13 – including the binary image and configuration files containing identical content such that the user interfaces generated are virtually identical in appearance.); 
	wherein the application user interface is configured to receive and satisfy user input requests to provide a first user experience; and wherein the device user interface is configured to receive and satisfy the user input requests to provide a second user experience, the first user experience identical to the second user experience (see Fig. 1-4; para. 0006 - shows an embedded display application executing in a native embedded device; para. 0007 - shows an embedded display application running on a PC using a software emulator; para. 0009 - running the same binary software image as the embedded computing device on a PC platform. Because it is virtually the same exact software image as that which is on the device, the PC-hosted version effectively has full fidelity with the device version. Its user 
Nasle more specifically teaches or suggests creating a device user interface…serving the device user interface to a user client through a device web server (see Fig. 1, 4, 5; para. 0014 - the web application server configured to transmit a user interface to a client terminal; para. 0015 – sending a user interface for interaction with the electrical management system to a client terminal; para. 0044 - automatically generate a schematic user interface; para. 0085 - enable a client 128 to modify and/or adjust the operating parameters of the sensors interfaced with the systems that they respectively monitor; para. 0090 - entities 534 (e.g., web browser, "thin client" applications, etc.). A variety of user views and functions 532 are available to the client 128 such as: alarm reports, Active X controls, equipment views, view editor tool, custom user interface page. of views and functions 532 that the analytics server 116 can deliver to the external communications entities; para. 0092 - store one or more virtual system models 512, each of which 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Majewski, to include creating a device user interface…serving the device user interface to a user client through a device web server for the purpose of efficiently generating and distributing user interfaces for monitoring and adjusting via an application web server, as taught by Nasle.
Ware more specifically teaches or suggests creating at an embedded device…serving from the embedded device; receiving a data request from the application user interface; and providing data from the embedded device to application user interface to satisfy the data request (see Fig. 3; para. 0021 - serving module may exchange streams of data with one or more browser-equipped clients. The serving module may respond to a client request by serving one or more web pages via the communications module. served pages are configured to provide a highly functional graphical interface and enable the client to configure the controller and change the event schedule. The serving module may also service requests using other common internet protocols supported by the communications 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Majewski, to include creating at an embedded device…serving from the embedded device; receiving a data request from the application user interface; and providing data from the embedded device to application user interface to satisfy the data request for the purpose of efficiently generating and distributing web interfaces for monitoring and adjusting via embedded servers at onsite controllers, as taught by Ware.
binary files.).
	Feies teaches that the files are binary files (see Fig. 5; para. 0006 and 0045 – including serving a binary file for a user interface from an application server computer(s).).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Majewski, to include that the files are binary files for the purpose of efficiently serving interfaces using binary formatted interface files that allow for smaller files and faster parsing, as taught by Feies. 
Majewski fails to explicitly disclose that the connection is a serial connection. However, Majewski teaches a connection between the application computer and the embedded device (see Fig. 1 and 2; para. 10-12 – including connections to application files and sharing the application files via a connection between the host file system of the embedded device and the application device.). The Examiner notes that it was well known at the time of the invention to use serial lines/connections to transfer electronic data.  The Examiner further notes Nasle teaches the use of serial connections (see Fig. 1, 5; para. 0058 - In one embodiment, the data connection 110 is a "hard wired" physical data connection (e.g., serial, network, etc.). For example, a serial or parallel cable connection between the sensor and the hub 112; para. 0091 - server 116 determines alarm conditions based on output data it receives from the various sensor systems 519 through a communications connection (e.g., wireless 516, TCP/IP 518, Serial 520, etc.). Accordingly, it further, would have been obvious to one having ordinary skill in the art at the time the invention was 
Claim(s) 19:
Claim(s) 19 correspond to Claim 14, and thus, Majewski and Feies teach the limitations of claim(s) 19 as well.

Claim 15:
	Majewski further teaches saving sent single device file as a single application file at the application computer (see para. 0009, 11-13, and 0017 – including creating a user interface at an application computer based upon a binary software image and configuration file.);
	creating an application user interface based upon the single application file at the application computer (see para. 0009, 11-13, and 0017 – including creating a user interface at an application computer based upon a binary software image and configuration file.);
	serving the application user interface (see Fig. 1 and 2; para. 11 and 12 – including sharing the interface files for serving between systems.);
	wherein the single application file and the single device file comprise identical data content (see Fig. 3 and 4; para. 9, 12, and 13 – including the binary image and configuration files containing identical content such that the user interfaces generated are virtually identical in appearance.).
binary files.).
	Feies teaches that the files are binary files (see Fig. 5; para. 0006 and 0045 – including serving a binary file for a user interface from an application server computer(s).).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Majewski, to include that the files are binary files for the purpose of efficiently serving interfaces using binary formatted interface files that allow for smaller files and faster parsing, as taught by Feies.

Claim 16:
	Majewski further teaches the application user interface is served to an application client through an application web server (see Fig. 1 and 2; para. 11 and 12 – including sharing the interface files for serving between systems.).	
	Majewski fails to explicitly disclose that the application user interface is served from the application computer.
	Feies teaches served from the application computer (see Fig. 5; para. 0006 and 0045 – including serving a binary file for a user interface from an application server computer(s).).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Majewski, to include served from the application computer for the purpose of efficiently serving 

Claim 17:
	Majewski further teaches receiving a data content request through the application user interface (see para. 0011 and 0017 – describing rendering an embedded interface on an application user interface and requesting data.);
	determining if the single application binary file comprises data content corresponding to the data content request (see para. 0011 and 0017 – describing rendering using an emulator an embedded interface on an application user interface and requesting data. Further, it is determined that there is appropriate data and the interface is rendered.);
	retrieving the data content from the single application file if the single application file comprises the data content corresponding to the data content request (see para. 0011 and 0017 – describing rendering using an emulator for an embedded interface on an application user interface and requesting data. Further, it is determined that there is appropriate data and the interface is rendered.);
	retrieving the data content through the serial connection from a device application module of the embedded device if the single application file does not comprise the data content corresponding to the data content request (see para. 0011 – describing bringing the file system onto the application computer.);
	serving the data content through the application user interface (see Fig. 1 and 2; para. 11 and 12 – including sharing the interface files for serving between systems.).
binary files.
	Feies teaches binary files (see Fig. 5; para. 0006 and 0045 – including serving a binary file for a user interface from an application server computer(s).).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Majewski, to include binary files for the purpose of efficiently serving interfaces using binary formatted interface files that allow for smaller files and faster parsing, as taught by Feies.

Claim 20:
	Majewski further teaches wherein the application user interface is served to an application client through an application web server (see Fig. 1 and 2; para. 11 and 12 – including sharing the interface files for serving between systems.).
Majewski fails to explicitly disclose that the application user interface is served from the application computer.
	Feies teaches served from the application computer (see Fig. 5; para. 0006 and 0045 – including serving a binary file for a user interface from an application server computer(s).).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Majewski, to include served from the application computer for the purpose of efficiently serving .

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Majewski, in view of Nasle, in view of Ware, in view of Feies, and further in view of Kobayashi, U.S. Patent Application Publication No. US 2011/0175701 (“Kobayashi”).
Claim 3:
	Majewski fails to explicitly disclose wherein the embedded device comprises a flow computer in communication with a flow meter.
	Kobayashi teaches wherein the embedded device comprises a flow computer in communication with a flow meter (see Fig. 3 and 5; para. 0059, 0109, 0168 – describing air and water flow sensors in communication with an embedded computer device.).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Majewski, to include wherein the embedded device comprises a flow computer in communication with a flow meter for the purpose of efficiently monitoring and controlling remote systems and embedded systems with measurement devices, as taught by Kobayashi. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Majewski, in view of Nasle, in view of Ware, in view of Feies, in view of Kobayashi, and further in view of Ellis et al., U.S. Patent Application Publication No. US 2007/0040110 (“Ellis”).

	Kobayashi further teaches wherein at least one of the real-time data and the archive data comprise data of a flow rate and a property measured by the embedded device (see Fig. 3 and 5 ; para. 0059, 0109, 0168 – describing air and water flow sensors in communication with an embedded computer device.).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Majewski and Feies, to include wherein at least one of the real-time data and the archive data comprise data of a flow rate and a property measured by the embedded device for the purpose of efficiently monitoring and controlling remote systems and embedded systems with measurement devices, as taught by Kobayashi. 
Majewski further fails to explicitly disclose wherein the configuration data comprises data of an internal pipe diameter and mole fraction of material associated with the embedded device.
	Ellis teaches wherein the configuration data comprises data of an internal pipe diameter and mole fraction of material associated with the embedded device (see Abstract; para. 0020 and 0021 – describing collecting data on internal diameter and weight fractions of materials associated with an embedded computer.).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Majewski, to include wherein the configuration data comprises data of an internal pipe diameter and mole fraction of material associated with the embedded device for the purpose of collecting data 

Claim 10:
	Ellis further teaches wherein the embedded device is positioned within a hazardous area, and wherein the hazardous area comprises a wellsite (see Fig. 1 and 2; para. 0037 – describing embedded computers in hazardous wellsite areas.).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Majewski, Feies, Kobayashi, and Feies, to include wherein the embedded device is positioned within a hazardous area, and wherein the hazardous area comprises a wellsite for the purpose of collecting data by an embedded computer pertaining to diameter and weight fractions for use and manipulation, as taught by Ellis (0037).

Claims 6, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable Majewski, in view of Nasle, in View of Ware, in view of Feies, in view of Kobayashi, and further in view of Le, U.S. Patent No. US 6,680,955 (“Le”).
Claim 6:
	Majewski fails to explicitly disclose compiling a data content packet comprising the data content; stripping the data content packet with a device serial formatter; sending the data content packet across the serial connection; and de-stripping the data content packet with an application serial formatter.
compiling a data content packet comprising the data content; stripping the data content packet with a device serial formatter; sending the data content packet across the serial connection; and de-stripping the data content packet with an application serial formatter (see Abstract; col. 3, lines 5-24; col. 16, lines 50-60; col. 17, lines 32-67 - describing stripping by removing a header of a packet, transmitting the packet across a low-bandwidth connection, and then regenerating the packet by adding a header.).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Majewski, to include compiling a data content packet comprising the data content; stripping the data content packet with a device serial formatter; sending the data content packet across the serial connection; and de-stripping the data content packet with an application serial formatter for the purpose of transmitting packets efficiently over low bandwidth links, as taught by Le(col. 6). 

Claim 7:
	Majewski fails to explicitly disclose the stripping the data content packet comprises at least one of: removing a header portion from the data content packet; and removing a footer portion from the data content packet; and the de-stripping the data content packet comprises at least one of: adding the header portion to the data content packet; and adding the footer portion to the data content packet.
	Le teaches the stripping the data content packet comprises at least one of: removing a header portion from the data content packet; and removing a footer portion from the data content packet; and the de-stripping the data content packet comprises at least one of: adding the header portion to the data content packet; and adding the footer portion to the data content packet (see Abstract; col. 3, lines 5-24; col. 16, lines 50-60; col. 17, lines 32-67 - describing stripping by removing a header of a packet, transmitting the packet across a low-bandwidth connection, and then regenerating the packet by adding a header.).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Majewski, to include the stripping the data content packet comprises at least one of: removing a header portion from the data content packet; and removing a footer portion from the data content packet; and the de-stripping the data content packet comprises at least one of: adding the header portion to the data content packet; and adding the footer portion to the data content packet for the purpose of transmitting packets efficiently over low bandwidth links, as taught by Le(col. 6). 

Claim 18:
	Majewski fails to explicitly disclose compiling a data content packet comprising the data content; stripping the data content packet with a device serial formatter; sending the data content packet across the serial connection; and de-stripping the data content packet with an application serial formatter.
	Le teaches compiling a data content packet comprising the data content; stripping the data content packet with a device serial formatter; sending the data content packet across the serial connection; and de-stripping the data content packet with an application serial formatter (see Abstract; col. 3, lines 5-24; col. 16, lines 50-60; col. 17, lines 32-67 - 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Majewski and Feies, to include compiling a data content packet comprising the data content; stripping the data content packet with a device serial formatter; sending the data content packet across the serial connection; and de-stripping the data content packet with an application serial formatter for the purpose of transmitting packets efficiently over low bandwidth links, as taught by Le(col. 6).

Response to Arguments
Rejection under 35 USC 103:
	Applicant argues Majewski fails to teach or suggest wherein the application user interface is configured to receive and satisfy user input requests to provide a first user experience and wherein the second user interface is configured to receive and satisfy the user input requests to provide a second user experience, the first user experience identical to the second user experience.
	The Examiner respectfully disagrees. 
	Majewski teaches Figure 3 shows an embedded display application executing in a native embedded device. Para. 0006. Further, Figure 4 shows an embedded display application running on a PC using a software emulator. Para. 0007. Further, running the same binary software image as the embedded computing device on a PC platform. Para. 0009. Because it is virtually the same exact software image as that which is on the device, Id. Further, running embedded computing system software natively in an embedded computing device 11 and non-natively with the capabilities of customization of, for example a user interface, in a PC operating system 21 environment. Para. 0010. Further, The embedded software application is the same between the embedded device and the PC. Both platforms also use the same configuration file for the display application. This configuration file is an XML formatted file containing metadata describing the screens, navigation and screen content (i.e., buttons, text, images). Para. 0013. Further, emulator 22 should also provide graphics display and user interaction. Para. 0014. Further, application software be capable of rendering its user interface and carrying out its user interface navigation in a manner which is portable or virtually identical in the two environment. Para. 0017. The Examiner notes that these paragraphs describe two different user interfaces that are identical or virtually identical and configured to provide user experiences at different locations for the same application. Accordingly, Majewski teaches or suggests wherein the application user interface is configured to receive and satisfy user input requests to provide a first user experience and wherein the second user interface is configured to receive and satisfy the user input requests to provide a second user experience, the first user experience identical to the second user experience.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176